DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “the disk is a plurality of disks” was not originally disclosed. The specification only refers to one disk 42. 
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “the fan defines a radial direction, wherein the platform of the trunnion defines a slot extending generally along the radial direction for receipt of a root of the fan blade, wherein the slot defines an outer end along the radial direction, and wherein the retention member blocks the outer end of the slot when the at least one retention feature is positioned in the auxiliary support channel” was not originally disclosed. It is noted that paragraph 41 of the specifically teaches the trunnion mechanism defining a radial direction (not the fan), wherein the “axial dovetail slot 104 extending generally along the radial direction R2 of the trunnion mechanism 90 for receipt of a dovetail 106”. That is, R2 is not a radial direction of the fan, but of the trunnion mechanism. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8, 10-11, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0094943 (Bouru).
Regarding claim 1-2, Bouru teaches a fan for a gas turbine engine (see para 1, abstract) comprising: a fan blade (Fig 1, 2, para 38-40; fan blades of fans 22, 24, having roots 38); a trunnion mechanism comprising a trunnion and a primary attachment system (see annotated Fig 2 below), the trunnion including a platform for an attachment to the fan blade (annotated below; root of fan blade 38 is attached to the platform), the platform having an outer surface (annotated below); a disk having a generally annular shape and comprising a disk segment (disk 34 with segments that each comprise housings 36 for insertion of the fan blade and primary attachment system; see Fig 3, 9, para 39-40), the trunnion extending at least partially through the disk segment and attached to the disk segment using the primary attachment system (see annotations below); a retention ring having a generally annular shape (para 48, Fig 5) and comprising a retention member defining an auxiliary support channel with the outer surface of the platform of the respective trunnion (annotated below; auxiliary support channel is the channel inside of which bearing 94 is located, which is between the retention member and the outer surface of the platform), the retention member blocking fan blade removal from the attachment of the platform (the root of the blade is fixed in place when the retention member is installed, and therefore blocked from removal); and at least one retention feature positioned in the auxiliary support channel (bearing 94), wherein the at least one retention feature positioned in the auxiliary support channel includes a plurality of ball bearings (para 60, Fig 4-5; bearing 94 may be ball bearings).

    PNG
    media_image1.png
    456
    631
    media_image1.png
    Greyscale

Regarding claims 4-6, 8, 11, 15, Bouru teaches the outer surface of the platform of the trunnion defines a first recess (where bearing element 95 sits), wherein the retention member includes an inner surface defining a second recess (where bearing element 96 sits), wherein the first recess and the second recess are adjacent to one another and aligned with one another (adjacent and aligned such that the bearing is located between them), and wherein the first recess and the second recess together define the auxiliary support channel (inside of which bearing 94 is located), wherein a loading slot extends from the second recess in the inner surface of the retention member to an outside surface of the retention member (annotated above), wherein the retention member includes a loading slot for inserting the at least one retention feature into the auxiliary support channel (annotated above), the retention ring includes a support arm attached to the disk (support arm 108 is attached to the disk), wherein the at least one retention feature positioned in the auxiliary support channel includes a cylindrical member (elements 95 and 96 of the bearing are at least partly cylindrical due to being ring shaped – see para 47), the auxiliary support channel defines a circular cross-sectional shape (see Fig 4-5, para 47).
Regarding claim 7, Bouru teaches a fan for a gas turbine engine (see para 1, abstract) comprising: a fan blade (Fig 1, 2, para 38-40; fan blades of fans 22, 24, having roots 38); a trunnion mechanism comprising a trunnion and a primary attachment system (see annotated Fig 2 below), the trunnion including a platform for an attachment to the fan blade (annotated below; root of fan blade 38 is attached to the platform), the platform having an outer surface (annotated below); a disk having a generally annular shape and comprising a disk segment (disk 34 with segments that each comprise housings 36 for insertion of the fan blade and primary attachment system; see Fig 3, 9, para 39-40), the trunnion extending at least partially through the disk segment and attached to the disk segment using the primary attachment system (see annotations below); a retention ring having a generally annular shape (para 48, Fig 5) and comprising a retention member defining an auxiliary support channel with the outer surface of the platform of the respective trunnion (annotated below; auxiliary support channel is the channel inside of which bearing 94 is located, which is between the retention member and the outer surface of the platform), the retention member blocking fan blade removal from the attachment of the platform (the root of the blade is fixed in place when the retention member is installed, and therefore blocked from removal); and at least one retention feature positioned in the auxiliary support channel (bearing 94), the disk is a plurality of disks and the disk segment is a plurality of disk segments respectively, wherein the retention member is a plurality of retention members (Fig 3; two rows of fan blades, each would comprise a disk; “disk segment” can be construed as the shoulder 110), and wherein each of the plurality of retention members is positioned outward of a respective disk segment of the plurality of disk segments along the radial direction (retention ring is radially outward of the shoulder/disk segment 110 along the radial direction D).

    PNG
    media_image1.png
    456
    631
    media_image1.png
    Greyscale


Regarding claim 10, Bouru further teaches the retention member does not substantially support the trunnion unless the primary attachment system fails. It has been held that “a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim" (see MPEP 2114 [R-1]). In this case the claim recites the manner in which the retention member is intended to be employed and does not define a structure that is distinct from Bouru. The claim also does not define what the different modes of operation are or when the primary attachment system may fail. For example, the retention member of Bouru may provide substantially no support for the trunnion during a period of non- operation and if the fan blade is upright (therefore the trunnion does not pull against the retention member), and then may provide significant support if the primary attachment system fails.
Regarding claim 16-18, Bouru teaches the retention ring includes a plurality of openings (openings 106), each opening of the plurality of openings is operable for receiving a mechanical attachment mechanism (mechanical attachment mechanism comprising 116, 120, tabs 122, tabs 124 – see para 51-53, Fig 4-5; alternatively, the mechanical attachment mechanism is blocking spacers 114 and the plurality of openings are the spaces between teeth 108), wherein the mechanical attachment mechanism attaches a support arm of the retention ring to the disk segment (“support arm” is the flange comprising the openings 106; in the alternative interpretation, the blocking spacers attach the support arm 108 to the disk segment – see para 51).
Regarding claim 19, Bouru teaches a retention assembly for a fan for a gas turbine engine (abstract, para 1), the fan including a fan blade (Fig 1, 2, para 38-40; fan blades of fans 22, 24, having roots 38), a trunnion (annotated above), and a primary attachment system (annotated above), the trunnion including a platform having an outer surface (annotated above), the retention assembly comprising: a retention ring having a generally annular shape and comprising a retention member (annotated above; para 48, Fig 5), the retention member defining a first recess configured to define an auxiliary support channel with the outer surface of the platform of the trunnion (auxiliary support channel is the channel inside of which bearing 94 is located, which is between the retention member and the outer surface of the platform), the retention member blocking fan blade removal from an attachment of the fan blade to the platform (the root of the blade is fixed in place when the retention member is installed, and therefore blocked from removal); and at least one retention feature configured to be positioned in the auxiliary support channel (bearings 94 inside the support channel).
Regarding claim 20, Bouru teaches a propulsion engine (para 1, abstract) comprising: a power source (turbine); and a fan rotatable by the power source (turbines 18, 20 drive the fan – para 35-36), the fan comprising a fan blade (Fig 1, 2, para 38-40; fan blades of fans 22, 24, having roots 38); a trunnion mechanism comprising a trunnion and a primary attachment system (annotated above), the trunnion including a platform for an attachment to the fan blade (annotated above), the platform having an outer surface (annotated above); a disk having a generally annular shape and comprising a disk segment (disk 34 with segments that each comprise housings 36 for insertion of the fan blade and primary attachment system; see Fig 3, 9, para 39-40), the trunnion extending at least partially through the disk segment and attached to the disk segment using the primary attachment system (see annotations above); a retention ring having a generally annular shape (annotated above; para 48, Fig 5) and comprising a retention member defining an auxiliary support channel with the outer surface of the platform of the respective trunnion (auxiliary support channel is the channel inside of which bearing 94 is located, which is between the retention member and the outer surface of the platform), the retention member blocking fan blade removal from the attachment of the platform (the root of the blade is fixed in place when the retention member is installed, and therefore blocked from removal); and at least one retention feature positioned in the auxiliary support channel (bearings 94 inside the support channel).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0094943 (Bouru) in view of US 5118256 (Violette).
Regarding claims 3, 12-13, Bouru teaches the at least one retention feature includes ball bearings but fails to teach the plurality of ball bearings are connected by a plastic or elastomeric membrane, or the at least one retention feature is formed from a metallic material. However, it was well known in the art to make the bearings steel (metallic) ball bearings connected by a flexible bearing support string (col 5 ll. 14-41; flexible string with snap-in pockets is construed as a membrane) and that elastomers were well-known as flexible elements for use with bearings (col 3 l. 1-37). It would have been obvious to one of ordinary skill in the art at the time of filing to make the at least one retention feature positioned in the auxiliary support channel includes a plurality of steel ball bearings and the plurality of ball bearings are connected by a plastic or elastomeric membrane, as taught by Violette. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the at least one retention feature positioned in the auxiliary support channel includes a plurality of metallic ball bearings and the plurality of ball bearings are connected by a plastic or elastomeric membrane yields predictable results.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0094943 (Bouru) in view of US 2005/0284150 (Dittmar).
Regarding claim 14, Bouru teaches the at least one retention feature includes bearings (15) but fails to teach it formed of a ceramic or non-metallic composite material. However, it was well known in the art that roller bearings may be ceramic, as taught by Dittmar (para 39). It would have been obvious to one of ordinary skill in the art at the time of filing to make the at least one retention feature of Bouru formed of a ceramic or non-metallic composite material, as taught by Dittmar. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the at least one retention feature formed of a ceramic or non-metallic composite material yields predictable results.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/           Primary Examiner, Art Unit 3741